Name: Commission Delegated Regulation (EU) NoÃ 736/2013 of 17Ã May 2013 amending Regulation (EU) NoÃ 528/2012 of the European Parliament and of the Council as regards the duration of the work programme for examination of existing biocidal active substances Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: chemistry;  means of agricultural production;  agricultural policy
 Date Published: nan

 31.7.2013 EN Official Journal of the European Union L 204/25 COMMISSION DELEGATED REGULATION (EU) No 736/2013 of 17 May 2013 amending Regulation (EU) No 528/2012 of the European Parliament and of the Council as regards the duration of the work programme for examination of existing biocidal active substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular the second subparagraph of Article 89(1) thereof, Whereas: (1) Regulation (EU) No 528/2012 provides for the continuation of the work programme for the systematic examination of all existing active substances used in biocidal products commenced in accordance with Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (2). (2) The first subparagraph of Article 89(1) of Regulation (EU) No 528/2012 provides for the work programme to be achieved by 14 May 2014. (3) According to the Commissions latest estimations, as expressed in the Communication from the Commission to the European Parliament pursuant to Article 294(6) of the Treaty on the Functioning of the European Union concerning the position of the Council on the adoption of a Regulation of the European Parliament and of the Council concerning the placing on the market and use of biocidal products (3), the examination of all existing active substances used in biocidal products will only be finalised by 31 December 2024. (4) It is therefore appropriate to extend the work programme until that date, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 89(1) of Regulation (EU) No 528/2012 is replaced by the following: 1. The Commission shall carry on with the work programme for the systematic examination of all existing active substances commenced in accordance with Article 16(2) of Directive 98/8/EC with the aim of achieving it by 31 December 2024. To that end, the Commission shall be empowered to adopt delegated acts in accordance with Article 83 concerning the carrying out of the work programme and specification of the related rights and obligations of the competent authorities and the participants in the programme. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 167, 27.6.2012, p. 1. (2) OJ L 123, 24.4.1998, p. 1. (3) COM(2011) 498 final